DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on June 3, 2020 is being considered by the examiner.
3.	Claims 1-30 are pending.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NOKIA ET AL: “On channel access for autonomous UL access”, 3GPP DRAFT; R1-1713861 AUL CHANNEL ACCESS, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG1, no. Prague, Czech Republic; 20170821-20170825 20 August 2017 (2017-08-20), XP05131665, Retrieved from the Internet: URL:http://www.3gpp.org/ftp/Meeting_3GPP_SYNC/RAN1/Docs/9retrieved on 2017-08-20], herein refer D1.
Regarding claims 1, 12, 22 and 27, D1 discloses a method of wireless communication, comprising:
	receiving, by a user equipment (UE), an activation of configured autonomous uplink (AUL) for the UE, wherein the configured AUL includes a plurality of allocated AUL opportunities (page 1, 2.1 Type of channel access, lines 12-15, “the eNB may indicate in which subframes autonomous UL access is allowed by using a RRC configured bitmap of e.g. 40 bits.  However, given semi-static nature of RRC configuration, even though some occasions are indicated as candidate subframes for autonomous transmission”; page 2, 3 Starting position of AUL, lines 1-3, “the eNB may schedule DL transmission in RRC-configured AUL subframes.  Therefore, AUL may collide with scheduled DL (SDL) transmission if the transmission boundaries of AUL and SDL are aligned.”);
	identifying, by the UE, one or more overlapping AUL transmission opportunities (TxOPs) in a shared communication spectrum outside of a set of resources within the shared communication spectrum allocated for a current TxOP of a serving base station (page 1, 2.1 Type of channel access, lines 14-18, “even though some occasions are indicated as candidate subframes for autonomous transmission, the eNB may still want to schedule DL or UL data in such occasions.  Therefore, there are two cases for the location of AUL subframes: outside the eNB acquired COT and inside the eNB acquired COT.  Autonomous UEs may be aware of the location of scheduled UL transmission and eNB acquired COT by reading common PDCCH, which indicates “UL duration and offset”; page 3, “Case 4: Partial bandwidth based AUL inside the eNB acquired COT”);
determining, by the UE, a status of an enabling indication for the UE, wherein the enabling indication enables AUL transmissions for the UE outside of the set of resources within the current TxOP (page 1, 2.1 Type of channel access, lines 17-18, “Autonomous UEs may be aware of the location of scheduled UL transmission and eNB acquired COT by reading common PDCCH, which indicates “UL duration and offset”, page 3, “Case 4: Partial bandwidth based AUL inside the eNB acquired COT, the AUL frequency resource may not overlap with SUL frequency resource in this case.  Therefore, the AUL transmission may multiplex with SUL transmission  in the same subframe, if the eNB could setting the starting position of AUL being align with starting position of SUL.  Nevertheless, the AUL UE should not select the starting position autonomously but apply a higher layer configured AUL PUSCH starting point and the eNB will enable the FDM by setting the same starting point for the FDM-ed SUL”); and
	performing, by the UE, an AUL transmission via the one or more overlapping AUL TxOPs in response successful determination of the enabling indication (page 3, “Case 4: Partial bandwidth based AUL inside the eNB acquired COT, the AUL frequency resource may not overlap with SUL frequency resource in this case.  Therefore, the AUL transmission may multiplex with SUL transmission in the same subframe, if the eNB could setting the starting position of AUL being align with starting positon of SUL.  Nevertheless, the AUL UE should not select the starting point autonomously but apply a higher layer configured AUL PUSCH starting point and the eNB will enable the FDM by setting the same starting point for the FDM-ed SUL” in combination with page 1, 2.1 Type of channel access, lines 7-9, “Type 2 UL channel access procedure – In the case of scheduled PUSCH is inside the COT initiated by the eNB, UEs may transmit PUSCH .
Allowable Subject Matter
6.	Claims 2-11, 13-21, 23-26 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The prior art made of record and not relied upon is considered pertinent to application disclosure:
	Yerramalli et al. (US 10,772,113 B2) discloses techniques for autonomous uplink (AUL) transmission using shared radio frequency spectrum.
	Fan et al. (US 10,440,731 B2) discloses mission critical and autonomous uplink transmission.
	Karaki et al. (US 10,708,851 B2) discloses method of collision avoid adaptation for autonomous transmission system.
	Zhang et al. (US 10,231,131 B2) discloses method related to autonomous uplink transmission in radio-spectrum sharing (NR-SS).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412